Case 4:20-cr-00142-SDJ-KPJ Document 32 Filed 06/26/20 Page 1 of 3 PageID #: 163




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA                     §
                                              §
 v.                                           §               No. 4:20-CR-142
                                              §               Judge Jordan
 DANIEL AUSTIN DUNN                           §
 a/k/a Whiskey.Tango10                        §
 a/k/a Osama bin Drinkin                      §
 a/k/a @SirAustinOfDunn                       §


               DEFENDANT’S REQUEST FOR MEMORANDUM OPINION

        Comes now, Defendant Daniel Austin, and files this Defendant’s Request for

 Memorandum Opinion. In support thereof, Defendant shows the following:

                                    PROCEDURAL HISTORY

        On June 9, 2020, Defendant was arrested. At his initial appearance, the Government

 moved for detention. Defendant was placed into custody pending his detention hearing, which

 was scheduled for June 15, 2020. Prior to the June 15, 2020 hearing, federal officers interviewed

 Defendant’s girlfriend Bailey Decker, and spoke with his parents Judy and Rickey Dunn. The

 June 15, 2020 hearing, was rescheduled to Thursday June 18, 2020, due to a miscommunication

 with the jail housing Defendant.


        On June 18, 2020, Defendant’s detention hearing was held. The Government and

 Defendant were represented by counsel and each party announced that it was ready to proceed.

 At the conclusion of the detention hearing, the Court stated that it would take the matter under

 advisement. On June 24, 2020, the Government filed an Opposed Motion to Reopen Detention

 Hearing (Dkt. 27). In their motion, the Government stated no legal basis that would allow the

 detention hearing to be reopened. On the same date, Defendant filed his Response (Dkt. 28),

                                                                                        Page 1 of 3
Case 4:20-cr-00142-SDJ-KPJ Document 32 Filed 06/26/20 Page 2 of 3 PageID #: 164




 citing 18 U.S.C. 3142(f) as it’s basis for opposition. On June 26, 2020 the Court granted the

 Government’s Opposed Motion to Reopen Detention Hearing (Dkt. 31).


                                      REQUEST FOR FINDINGS

        Defendant requests that the Court issue a Memorandum Opinion, detailing the findings of

 facts and conclusions of law (“Findings”) to support its June 26, 2020 Order. Findings are

 needed in the event Defendant would like to appeal the Court’s decision.

                                             CONCLUSION

        Defendant requests that the Court provide the parties with Findings the Court’s granting

 of the Government’s Opposed Motion to Reopen Detention Hearing.


                                                             Respectfully Submitted,


                                                              /s/ Temani M. Adams
                                                             Temani M. Adams
                                                             Attorney for Daniel Dunn
                                                             TX State Bar No: 24084778
                                                             NY State Bar No. 5753355
                                                             TEMANI ADAMS PLLC
                                                             3824 Cedar Springs Road, Suite 179
                                                             Dallas, TX 75219
                                                             (469) 288-0888 Phone
                                                             (469) 288-0888 Fax
                                                             Temani@TemaniAdamsLaw.com




                                                                                        Page 2 of 3
Case 4:20-cr-00142-SDJ-KPJ Document 32 Filed 06/26/20 Page 3 of 3 PageID #: 165




                                 CERTIFICATE OF SERVICE


         I hereby certify that on June 26, 2020 a true and correct copy of the foregoing

    instrument was electronically filed with the Clerk of the Court, using the CM/ECF System.

    A copy of this motion was forwarded by that system to counsel for all parties.



                                                              /s/ Temani Adams
                                                             Temani M. Adams


                              CERTIFICATE OF CONFERENCE

        I hereby certify that on June 26, 2020, I conferred with opposing counsel, Chris Eason,

 in a good faith attempt to resolve this matter without court intervention. Mr. Eason is opposed.


                                                             Respectfully Submitted,

                                                             __/s/Temani Adams___
                                                             Temani Adams




                                                                                        Page 3 of 3
